third party communication date of communication month dd yyyy cca_2015113012220210 id uilc number release date from sent monday date pm to cc bcc subject fw tas example of audit ------- this email is in response to your question to --------------on date about whether the irs can consider new information provided after the expiration of the assessment_period as a policy the service will consider informal abatement claims despite the sec_6404 limitation that states no claim_for_abatement shall be filed by a taxpayer for any income estate or gift_tax assessment see eg irm requests for abatement stating that even though sec_6404 provides that taxpayers have no right to file a claim_for_abatement in this case the service will consider a taxpayer’s request for abatement when a taxpayer files an amended_return showing a decrease in the tax assessed irm informal requests for abatement of income taxes there is no period of limitations on an abatement of an assessment and sec_6404 explicitly authorizes abatements to be made after the ased expires however special care should be taken with claims made after the ased because the tax cannot be reassessed if it is determined that the decrease in tax is erroneous see irm assessment after the assessment statute expiration date ased please let me know if you have any additional questions or concerns best ---------------------- ---------------------- ------------- --------------------
